Case 18-09473        Doc 34     Filed 02/15/19     Entered 02/15/19 10:31:28          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-09473
         Ernest Goering

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2018.

         2) The plan was confirmed on 06/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/05/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,535.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-09473       Doc 34     Filed 02/15/19    Entered 02/15/19 10:31:28               Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor            $12,150.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                               $12,150.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $659.07
     Court Costs                                                          $0.00
     Trustee Expenses & Compensation                                    $681.75
     Other                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $1,340.82

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim          Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted       Allowed         Paid         Paid
 CARFINANCE CAPITAL            Secured       37,337.00     36,958.76      36,958.76       9,747.25    1,046.75
 DISCOVER BANK                 Unsecured         605.00        700.00         700.00           0.00        0.00
 INTERNAL REVENUE SERVICE      Priority      18,269.00           0.00           0.00           0.00        0.00
 LENDING CLUB CORP             Unsecured      4,736.00       4,736.59       4,736.59           0.00        0.00
 LVNV FUNDING                  Unsecured         828.00        984.96         984.96           0.00        0.00
 MERRICK BANK                  Unsecured         451.00        552.81         552.81           0.00        0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         300.00        288.13         288.13           0.00        0.00
 PERITUS PORTFOLIO SERVICES    Unsecured     10,762.00     10,160.09      10,160.09            0.00        0.00
 USAA SAVINGS BANK             Unsecured         305.00           NA             NA            0.00        0.00
 WELLS FARGO BANK              Unsecured         475.00           NA             NA            0.00        0.00
 WELLS FARGO CARD SERVICES     Unsecured            NA         385.00         385.00           0.00        0.00
 WELLS FARGO CARD SERVICES     Secured            15.00         15.00          15.00          15.00        0.18




UST Form 101-13-FR-S (9/1/2009)
Case 18-09473        Doc 34      Filed 02/15/19     Entered 02/15/19 10:31:28              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $36,958.76          $9,747.25            $1,046.75
       All Other Secured                                     $15.00             $15.00                $0.18
 TOTAL SECURED:                                          $36,973.76          $9,762.25            $1,046.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,807.58                $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,340.82
         Disbursements to Creditors                            $10,809.18

 TOTAL DISBURSEMENTS :                                                                      $12,150.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
